           Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 1 of 14




                                                  THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5

 6

 7                      IN THE UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 9
                                                  Case No. 2:19-cv-00644-RAJ
     LYNNE HOUSERMAN,
10
                                     Plaintiff,   PLAINTIFF’S RESPONSE TO
11                                                DEFENDANTS’ MOTION TO
     v.                                           EXCLUDE LYNNE HOUSERMAN’S
12                                                PROFFERED EXPERT GARY B.
     COMTECH TELECOMMUNICATIONS                   GOOLSBY
13   CORPORATION, FRED KORNBERG, AND
     MICHAEL D. PORCELAIN,
14
                                  Defendants.     Noted on Motion Calendar:
15
                                                  November 20, 2020
16

17

18

19

20

21

22

23

24

25
                                                                                LAW OFFICES
                                                                           CALFO EAKES LLP
     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                      1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
     TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                        TEL, (206) 407-2200 FAX, (206) 407-2224
     EXPERT GARY B. GOOLSBY
     (CASE NO. 2:19-cv-00644-RAJ)
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 2 of 14




 1          Gary B. Goolsby’s expert report includes a detailed description of the auditing and

 2   accounting principles he applied when reviewing the evidence in this case, with citations to

 3   specific accounting authorities, including the Internal Control – Integrated Framework issued by

 4   the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and the

 5   Financial Accounting Standards Board’s codification of U.S. Generally Accepted Accounting

 6   Principles (“GAAP”). Comtech’s motion to exclude Mr. Goolsby’s testimony does not contest

 7   the reliability or applicability of any of these principles or authorities—in fact, its motion fails to

 8   mention them at all, treating them as if they did not exist and as if Mr. Goolsby had not described

 9   them in detail in his report. Instead, Comtech’s motion relies on vague, superficial objections to

10   the reliability of Mr. Goolsby’s methodology and to the relevance of selectively quoted portions

11   of his report. But Mr. Goolsby’s methodology—reviewing the evidence and applying auditing

12   standards, accounting principles, and his decades of relevant experience—has been found by

13   numerous courts to be sufficiently reliable for purposes of Rule 702 and Daubert, and is indeed

14   the same methodology that the expert retained by Comtech used to form her opinions. And Mr.

15   Goolsby’s opinions are plainly relevant, as one of Comtech’s primary defenses in this case is that

16   Ms. Houserman violated the very same internal-control and accounting standards that Mr. Goolsby

17   would testify about. Ultimately, Comtech’s motion is a futile attempt to leave Ms. Houserman

18   without an expert on one of the central issues in this case, and it should be denied in its entirety.

19                                         I.   BACKGROUND

20          A. The underlying dispute involves auditing and accounting issues.

21          Ms. Houserman is the former president of Comtech’s Safety and Security Technologies

22   (“SST”) group. Dkt. 76 ¶ 2.1. In November 2017, the finance director for the SST group brought

23   to her attention that Comtech appeared to have applied a $6.297 million reduction to the SST

24   group’s pre-tax profits for purposes of calculating whether the group met its achievement goals

25   and would receive a bonus (the “Bonus Reduction”). Id. ¶ 4.16. The Bonus Reduction made it
                                                                                               LAW OFFICES
                                                                                          CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                    1301 SECOND AVENUE, SUITE 2800
                                                                                      SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                      TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 1
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 3 of 14




 1   more difficult for SST to achieve its goals, which, in turn, made it less likely that employees in the

 2   group would receive a full (or any) year-end bonus. See id. Ms. Houserman believed that the

 3   Bonus Reduction—which applied only to her group—was an error, because there was no

 4   reasonable explanation for it. Id. ¶¶ 4.16–4.17. She wrote to Comtech’s CEO, Fred Kornberg,

 5   alerting him to the error and asking him to correct it. Id. ¶ 4.18. Instead of resolving the issue,

 6   however, Mr. Kornberg left Ms. Houserman without an answer for the next three months, despite

 7   Ms. Houserman repeatedly bringing the error to his attention through emails and her group’s

 8   quarterly sub-certifications relating to the Sarbanes-Oxley Act of 2002 (“SOX”). Id. ¶¶ 4.18–4.19.

 9   While waiting for Mr. Kornberg to correct the error, the SST group had to decide how to accrue

10   (set aside funds) for the bonuses that it would pay out at year-end. See id. Because Ms. Houserman

11   and her finance director believed that the Bonus Reduction was an error, they accrued in November

12   and December 2017 and January 2018 as if the Bonus Reduction would be removed. See id.

13          On February 13, 2018—more than three months after Ms. Houserman had first raised the

14   issue—the CFO of Comtech, Michael Porcelain, informed Ms. Houserman for the first time that

15   Comtech had decided that the Bonus Reduction was not an error. Id. ¶ 4.20. Ms. Houserman

16   responded by explaining that Comtech was treating her unfairly and differently from her male

17   counterparts, none of whose groups were facing any reduction to their profit figures (let alone a

18   reduction of the magnitude imposed on Ms. Houserman’s group). See id. ¶ 4.24. Less than two

19   months later, Ms. Houserman was fired “for cause.” See id. ¶¶ 8.13, 9.4. As justification, Comtech

20   cited the instruction she had given to her finance director to accrue in November, December, and

21   January as if the Bonus Reduction would be removed. See id. ¶ 4.30. Comtech asserted that this

22   instruction overrode the company’s internal controls over financial reporting, amounted to a

23   “significant deficiency in the Company’s compliance with the internal control over financial

24   reporting requirements under [SOX]”, and created a “tone-at-the-top” issue for the SST business.

25   Dkt. 78 at 39. Comtech’s external auditor, Deloitte, purportedly concurred with Comtech’s
                                                                                               LAW OFFICES
                                                                                          CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                    1301 SECOND AVENUE, SUITE 2800
                                                                                      SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                      TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 2
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 4 of 14




 1   findings (based on an incomplete understanding of the circumstances), and an attorney-

 2   investigator named Nicole Eichberger, who worked for Comtech’s general outside law firm,

 3   similarly agreed with Comtech’s version of events. See Dkt. 76 ¶¶ 8.9–8.15.

 4          Ms. Houserman is now suing Comtech for breach of contract, unlawful wage withholding,

 5   discrimination, retaliation, and wrongful discharge in violation of public policy—specifically the

 6   public policy that requires financial statements of public companies to be accurate pursuant to

 7   SOX. See generally Dkt. 76. Comtech has asserted several affirmative defenses, including that it

 8   had a “legitimate, lawful, non-discriminatory reason[]” to terminate Ms. Houserman because her

 9   conduct had “constituted a significant deficiency in Comtech’s compliance with the internal

10   control over financial reporting requirements under [SOX].” See Dkt. 78 at 33.

11          B. Mr. Goolsby offers expert opinions on the relevant auditing and accounting issues.

12          Gary B. Goolsby is a Certified Public Accountant (“CPA”) with over 46 years of

13   experience applying auditing, internal-control, and accounting standards, including as an audit and

14   leadership partner at one of the major auditing firms. Silverman Decl., Ex. A (“Goolsby Report”)

15   ¶¶ 3–8. He has been retained by Ms. Houserman to offer expert testimony about whether her

16   conduct was consistent with internal-control and accounting standards, and whether Comtech and

17   its auditors correctly concluded that her conduct amounted to a significant deficiency and a tone-

18   at-the-top issue under auditing standards. Id. ¶ 2. On August 14, 2020, Mr. Goolsby produced a

19   report detailing his opinions on these issues. See generally id.

20          Mr. Goolsby’s report begins by explaining that the accepted criteria for evaluating whether

21   corporations have adequate internal control over financial reporting as required by SOX is the

22   “COSO” framework. Id. ¶¶ 36, 38. He describes that framework in detail in his report, explaining

23   the objectives of the framework and the key attributes of internal controls. Id. ¶¶ 36–37. He also

24   explains the key concepts for complying with the COSO framework: (1) ensuring an effective

25   control environment, including through a proper “tone at the top” from management; (2) being
                                                                                            LAW OFFICES
                                                                                       CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                 1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                   TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 3
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 5 of 14




 1   able to effectively identify, analyze, and manage risks; (3) ensuring that control activities in the

 2   organization are effectively executed; (4) ensuring effective communication on issues relating to

 3   operations finance and compliance; and (5) ensuring effective monitoring of potential weaknesses

 4   in controls, such that identified issues are being reported to higher levels of authority and resolved

 5   on a timely basis. Id. ¶¶ 40–45 (citing COSO’s Internal Control – Integrated Framework).

 6          Mr. Goolsby then describes the three categories of weaknesses in internal controls, as

 7   defined by the American Institute of Certified Public Accountants: (1) deficiencies, which “exist[]

 8   when the design or operation of a control does not allow management or employees . . . to prevent,

 9   or detect and correct, misstatements [in financial reporting] on a timely basis;” (2) material

10   weaknesses, which are deficiencies with a reasonable possibility of resulting in a material financial

11   misstatement; and (3) significant deficiencies, which are deficiencies that are less severe than

12   material weaknesses but are “important enough to merit attention by those charged with

13   governance.” Id. ¶¶ 46–49 (citing AU-C Section 265.06–.07).

14          Next, Mr. Goolsby explains that the objective of internal control over financial reporting

15   is to ensure that financial statements are in accordance with GAAP. He explains that under GAAP,

16   some future expenses, like bonus payments, must be accrued throughout the course of the year,

17   based upon estimates and assumptions about the ultimate expense to the company. Id. ¶ 51. When

18   making those estimates, Mr. Goolsby explains, a company must endeavor to ensure that its

19   financial statements are complete and accurate, meaning that bonuses and other expenses should

20   not be recorded based on erroneous information or flawed assumptions. Id. ¶ 53.

21          After explaining these auditing, internal-control, and accounting principles, Mr. Goolsby

22   then uses his extensive experience to apply these principles to the evidence he has reviewed in this

23   case. In his report, he lists the more than 400 documents that he reviewed, cites to the specific

24   documents he found to be relevant to his inquiry, and explains how those documents inform his

25   analysis. He explains that, in his opinion, Ms. Houserman’s conduct in raising her concerns about
                                                                                               LAW OFFICES
                                                                                          CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                    1301 SECOND AVENUE, SUITE 2800
                                                                                      SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                      TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 4
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 6 of 14




 1   the Bonus Reduction—which, if it were an error, could have caused a misstatement—was

 2   consistent with the principles underlying internal controls, which are designed to ensure that

 3   management and employees can “prevent, or detect and correct, misstatements on a timely basis.”

 4   See id. ¶¶ 47, 67. Her conduct was also consistent with the COSO principle of ensuring effective

 5   communication about operations and finance issues. See id. ¶¶ 44, 67. Ms. Houserman’s

 6   disclosures about the erroneous Bonus Reduction in her group’s SOX sub-certifications, Mr.

 7   Goolsby further explains, were consistent with the purpose of those sub-certifications under SOX.

 8   See id. ¶¶ 85–86. And her instruction not to include the Bonus Reduction in the accrual was

 9   consistent with GAAP’s requirement that future expenses not be recorded using “amounts believed

10   to be erroneous or based on flawed assumptions.” Id. ¶ 53; see also ¶ 104.

11          Because Ms. Houserman’s conduct was consistent with the principles of both the COSO

12   framework for internal controls and GAAP accounting standards, Mr. Goolsby concludes that Ms.

13   Houserman’s conduct did not amount to a weakness in internal controls over financial accounting.

14   See id. ¶¶ 79–80. Also, as Mr. Goolsby explains in his report, based on his extensive experience

15   as an auditor, Ms. Houserman’s conduct did not include any of the characteristics that would

16   typically give rise to a significant deficiency or tone-at-the-top issue, and he therefore concludes

17   that Comtech and its auditors (who were not provided with all appropriate facts about the matter)

18   incorrectly determined that Ms. Houserman’s conduct amounted to a significant deficiency or

19   tone-at-the-top issue. See id. ¶¶ 17, 80, 95, 114.

20                                         II.   ARGUMENT

21          Federal Rule of Evidence 702 allows opinion testimony from experts—qualified by

22   knowledge and experience—to “help the trier of fact to understand the evidence or to determine a

23   fact in issue.” The Court has a “basic gatekeeping obligation” under Rule 702 to ensure that expert

24   opinions are relevant and reliable enough for consideration by the trier of fact. Kumho Tire Co. v.

25   Carmichael, 526 U.S. 137, 147 (1999). This gatekeeping role is a limited one; expert testimony
                                                                                             LAW OFFICES
                                                                                        CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                  1301 SECOND AVENUE, SUITE 2800
                                                                                    SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                    TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 5
              Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 7 of 14




 1   is liberally admitted under the Federal Rules and “rejection of expert testimony is the exception

 2   rather than the rule.” S.E.C. v. Retail Pro, Inc., No. 08CV1620, 2011 WL 589828, at *4 (S.D. Cal.

 3   Feb. 10, 2011) (quoting Fed R. Evid. 702 advisory committee’s note to 2000 amendment).

 4           Mr. Goolsby’s opinions easily meet the threshold for admissibility under Rule 702. His

 5   extensive experience as an auditor and accountant qualifies him as an expert in auditing, internal

 6   controls, and accounting, and his opinions regarding whether Ms. Houserman complied with

 7   internal-control and accounting standards are reliable and relevant to the issues in this case.

 8           A. Mr. Goolsby is qualified as an expert in auditing, internal controls, and

 9               accounting.

10           Rule 702 permits testimony from witnesses “qualified as an expert by knowledge, skill,

11   experience, training, or education.” Mr. Goolsby plainly meets that standard with respect to

12   auditing, internal controls, and accounting. Mr. Goolsby has over 46 years of auditing, internal-

13   control, and accounting experience, including as an audit and leadership partner at one of the major

14   accounting firms for 18 years. Goolsby Report ¶¶ 3–8, App. 1. He has signed audit opinions,

15   consulted on a wide range of accounting and auditing issues including internal controls over

16   financial reporting, assisted with enhancements to audit methodology for a wide range of

17   businesses, and conducted auditing training sessions, among other relevant experience described

18   in his report. Id.

19           Comtech does not appear to contest Mr. Goolsby’s qualifications in auditing, internal

20   controls, and accounting, but does object to his report’s references to “governance,” arguing that

21   he lacks expertise in matters of corporate governance. Mot. to Exclude, Dkt. 112, (“Mot.”) 15–

22   16. But Mr. Goolsby does, in fact, have extensive experience relating to governance, including as

23   an auditor for major corporations, leadership partner at a major accounting firm, and CPA, see

24   Goolsby Report App. 1, which qualifies him to offer testimony on governance. Cf. Drebing v.

25   Provo Grp., Inc., 519 F. Supp. 2d 811, 816 (N.D. Ill. 2007) (finding CPA “qualified to review
                                                                                              LAW OFFICES
                                                                                         CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                   1301 SECOND AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                     TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 6
               Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 8 of 14




 1   corporate records and financial documents and draw conclusions about corporate governance from

 2   them”). And, besides, the term “governance,” as used in Mr. Goolsby’s report, plainly relates to

 3   the aspects of governance related to internal controls and proper financial accounting, which are

 4   unquestionably within his knowledge and experience as an auditor and accountant. 1 See, e.g.,

 5   Goolsby Report ¶ 95 (“Kornberg’s and Porcelain’s conduct fails the test of strong governance

 6   internal controls inherent in the COSO guidelines . . . .”).

 7            B. Mr. Goolsby’s opinions are reliably based on widely accepted audit and

 8                accounting principles and his extensive experience applying those principles.

 9            Mr. Goolsby’s principles and methods are easily reliable enough to satisfy Rule 702. The

10   Court’s reliability inquiry under Rule 702 is a limited one; the Court is “supposed to screen the

11   jury from unreliable nonsense opinions, but not exclude opinions merely because they are

12   impeachable.” Alaska Rent-A-Car, Inc. v. Avis Budget Grp., Inc., 738 F.3d 960, 969 (9th Cir.

13   2013). In a non-scientific field like auditing, “reliability depends heavily on the knowledge and

14   experience of the expert, rather than the methodology or theory behind it.” Hangarter v. Provident

15   Life & Acc. Ins. Co., 373 F.3d 998, 1017 (9th Cir. 2004); see also Cypress Ins. Co. v. SK Hynix

16   Am., Inc., No. 2:17-CV-00467-RAJ, 2019 WL 634684, at *3 (W.D. Wash. Feb. 14, 2019) (Jones,

17   J.) (“The fact that Dykstra’s opinions are based only on his knowledge or experience is not enough

18   to disqualify him as an expert.”). For instance, a non-scientific expert’s methodology can be

19   reliable even if it involves simply the “application of extensive experience” to analyze the case

20   record. See Fed. R. Evid. 702 advisory committee’s note to 2000 amendment; Geiger v. Creative

21   Impact Inc., No. CV-18-01443, 2020 WL 3268675, at *6 (D. Ariz. June 17, 2020) (“[T]he

22
     1
       Comtech questions—without directly challenging—Mr. Goolsby’s expertise in SOX, noting that he has spent 13 of
23
     the 18 years since SOX was enacted as a consultant. See Mot. 3. Even setting aside Mr. Goolsby’s ample experience
     with SOX as both an auditor and as a consultant, Mr. Goolsby’s unquestionable expertise in the COSO framework
24   qualifies him to testify about SOX because the COSO framework is used to assess whether a company’s internal
     controls comply with SOX. Goolsby Report ¶ 38 (citing SEC Release No. Rel. T. 33-8238.II.A–B); see also
25   Silverman Decl. Ex. B. (Lehnert Report) ¶¶ 36–37 (acknowledging role of COSO in SOX compliance).
                                                                                                       LAW OFFICES
                                                                                                  CALFO EAKES LLP
         PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                         1301 SECOND AVENUE, SUITE 2800
                                                                                              SEATTLE, WASHINGTON 98101
         TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                           TEL, (206) 407-2200 FAX, (206) 407-2224
         EXPERT GARY B. GOOLSBY
         (CASE NO. 2:19-cv-00644-RAJ) - 7
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 9 of 14




 1   application of extensive experience,’ . . . satisfies Rule 702(c)’s requirement that an expert opinion

 2   be based upon reliable principles and methods.”).

 3          Here, the principles relied upon by Mr. Goolsby and his methodology of applying those

 4   principles to the case record is sufficiently reliable under Rule 702. Mr. Goolsby has extensive

 5   expertise in the principles of the COSO framework and GAAP, which he describes in detail at the

 6   outset of his report. His report also explains in detail how he has applied those principles to the

 7   record in this case: He lists the over 400 documents that he reviewed; includes over 120 citations

 8   throughout his report to the specific materials that he is relying on to reach his conclusions; and

 9   describes in detail why he reaches the conclusions that he does. This methodology is consistent

10   with expert testimony that has been recognized as reliable in other cases. See, e.g., S.E.C. v.

11   Johnson, 525 F. Supp. 2d 70, 75 (D.D.C. 2007) (“[R]eliance upon GAAP and other industry

12   standards constitutes the type of non-scientific, but admissible, expert methodology envisioned in

13   Kumho.”); S.E.C. v. Leslie, No. C 07-3444, 2010 WL 2991038, at *7 (N.D. Cal. July 29, 2010)

14   (finding expert testimony reliable in which expert discusses GAAP and then applies GAAP to

15   record); In re Novatel Wireless Sec. Litig., No. 08CV1689, 2011 WL 5827198, at *9 (S.D. Cal.

16   Nov. 17, 2011) (similar); United States v. Casher, No. CR 19-65, 2020 WL 977997, at *3 (D.

17   Mont. Feb. 28, 2020) (similar). Indeed, his principles and methods are the same as those applied

18   by Comtech’s rebuttal expert, Elaine Lehnert, who also begins her report with a discussion of the

19   COSO framework and then applies that framework to the case record. See, e.g., Silverman Decl.,

20   Ex. B (Lehnert Report) ¶ 69 (“[B]ased on my review of the materials . . . Ms. Houserman overrode

21   Comtech’s internal controls and Comtech’s policies and procedures which constituted at a

22   minimum a significant deficiency . . . under the SEC’s ICFR requirements and COSO.”). And

23   during her deposition, Ms. Lehnert acknowledged that “us[ing] the COSO framework” and

24   “assess[ing] the documentation that was provided to make [a] determination” about compliance

25   with COSO is a reliable methodology. Silverman Decl., Ex. C (“Lehnert Deposition”) 21:1–
                                                                                               LAW OFFICES
                                                                                          CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                    1301 SECOND AVENUE, SUITE 2800
                                                                                      SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                      TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 8
              Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 10 of 14




 1   22:21; 2 cf. Cypress Ins. Co., 2019 WL 634684, at *3 (Jones, J.) (explaining that “reliability is

 2   based in part on whether [an expert’s] preparation is of the kind that others in the field would

 3   recognize as acceptable” (construing Kumho Tire, 526 U.S. at 151)).

 4            In fact, Mr. Goolsby’s principles and methods are so widely accepted that even the cases

 5   relied upon by Comtech support the reliability of Mr. Goolsby’s proffered testimony. In Erhart v.

 6   BofI Holding, Inc., for example, although the court did not allow expert testimony on whether the

 7   plaintiff’s allegations were generally “supported by evidence,” the court did allow expert

 8   testimony on almost precisely what Mr. Goolsby would testify about here: whether, “based on [the

 9   expert’s] review of the evidence,” the plaintiff “appeared to deviate from auditing practices.” 445

10   F. Supp. 3d 831, 849 (S.D. Cal. 2020). Similarly, in In re Longtop Financial Technologies Ltd.

11   Securities Litigation, the court did not allow the auditing expert to merely summarize and rely

12   upon the work of other auditors—which is not what Mr. Goolsby, who has analyzed the evidence

13   himself and developed his own independent opinions, would do here—but did allow the auditing

14   expert to “evaluate the operations of Longtop’s finance department based upon his own review of

15   the relevant documents.” 32 F. Supp. 3d 453, 463 (S.D.N.Y. 2014) (emphasis added). Mr.

16   Goolsby, similarly, would testify about his evaluation of Comtech’s internal-control and

17   accounting operations based on his review of the relevant documents. The expert in Longtop was

18   also permitted to testify based on his experience about “how common it is for a company to have

19   weaknesses in its internal controls.” Id. Mr. Goolsby, similarly, would testify that it was “highly

20   unusual . . . that over a four-year period there was not one Deficiency characterized as a Significant

21   Deficiency until this alleged aberration occurred.” See Goolsby Report ¶ 112. Such testimony is

22   well within Mr. Goolsby’s wheelhouse of expertise and more than complies with the standards for

23
     2
       See also Lehnert Deposition 33:4 (“I use the COSO framework”), 35:13–15 (acknowledging external auditors also
24   use COSO framework), 39:4–5 (acknowledging that for external auditors “[t]he process is that you look at the
     documentation supporting”), 114:17–20 (explaining that significant deficiency determination is “based on the facts of
25   the situation and – and judgment”).
                                                                                                          LAW OFFICES
                                                                                                     CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                               1301 SECOND AVENUE, SUITE 2800
                                                                                                 SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                                 TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 9
              Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 11 of 14




 1   reliability under Rule 702. 3

 2            C. Mr. Goolsby’s opinions are relevant to the issues in this case.

 3            Expert testimony is sufficiently relevant under Rule 702 if it “has a valid connection to the

 4   pertinent inquiry.” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010). Here, whether Ms.

 5   Houserman’s conduct was consistent with internal controls and accounting principles is a pertinent

 6   inquiry—indeed, it is central to Comtech’s defense in this case—and Comtech does not appear to

 7   challenge the overall relevance of Mr. Goolsby’s opinions on these topics. Comtech does,

 8   however, bring scattershot objections to the relevancy of selectively quoted portions of Mr.

 9   Goolsby’s report. None of those objections have merit.

10            Comtech asserts, for one, that it is irrelevant whether its senior executives complied with

11   internal controls or created a tone-at-the-top issue. But whether others at Comtech violated internal

12   controls is relevant to determining whether Comtech’s termination of Ms. Houserman for,

13   purportedly, that same conduct was pretextual. See Earl v. Nielsen Media Research, Inc., 658 F.3d

14   1108, 1114 (9th Cir. 2011) (evidence that others engaged in same conduct for which plaintiff was

15   terminated “raises a triable issue of pretext”). And even setting that aside, understanding the

16   control environment at Comtech is relevant to assessing Ms. Houserman’s conduct. As Mr.

17   Goolsby explains, it was senior management’s poor tone at the top that put Ms. Houserman in the

18   position of having to decide how to accrue for the SST group’s bonuses based on incomplete

19   information See Goolsby Report ¶ 95. 4 Comtech might disagree with that assessment, but that is

20   3
       Comtech is correct that Mr. Goolsby’s opinions, though informed by his review of Comtech’s policies, focus
     primarily on auditing and accounting principles rather than Comtech’s policies. Comtech is incorrect, however, that
21   a company’s policies and procedures are categorically off limits for expert testimony. See, e.g. United States v. Pac.
     Gas & Elec. Co., No. 14-CR-00175, 2016 WL 1640462, at *3 (N.D. Cal. Apr. 26, 2016) (allowing expert testimony
22   “to assist the jury in understanding PG&E’s financial policies and practices.”). In fact, Comtech’s rebuttal expert
     acknowledged in her deposition that whether Ms. Houserman violated Comtech’s policies was “part of [her] opinion
23   in this case” and said she could form a reliable opinion on that topic. See Lehnert Deposition 70:5–25.
     4
       Comtech’s expert, Ms. Lehnert, also agreed during her deposition that evaluating the tone at the top of a company is
24   “absolutely” an “important element” of what an auditor does, Lehnert Deposition 38:3–16, and that the “integrity and
     honesty and ethics of senior management” and the diligence of senior management on compensation issues can be
25   relevant to a tone-at-the-top determination, id. 98:20–101:10.
                                                                                                           LAW OFFICES
                                                                                                      CALFO EAKES LLP
         PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                             1301 SECOND AVENUE, SUITE 2800
                                                                                                  SEATTLE, WASHINGTON 98101
         TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                               TEL, (206) 407-2200 FAX, (206) 407-2224
         EXPERT GARY B. GOOLSBY
         (CASE NO. 2:19-cv-00644-RAJ) - 10
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 12 of 14




 1   a question for the trier of fact, not for this Court at the Daubert stage.

 2           Comtech also objects to Mr. Goolsby noting the apparent illogic of the Bonus Reduction.

 3   But GAAP instructs not to accrue based on flawed assumptions, so whether the Bonus Reduction

 4   relied on flawed assumptions is centrally relevant to whether Ms. Houserman appropriately

 5   decided under GAAP not to accrue based on the Bonus Reduction. See Goolsby Report ¶ 53.

 6           Comtech argues that Mr. Goolsby improperly opines on whether Ms. Houserman’s conduct

 7   was “‘willful’ within the meaning of the employment agreement,” Mot. 12, but that

 8   mischaracterizes Mr. Goolsby’s opinions. Although Mr. Goolsby mentions the agreement’s

 9   willfulness term, he does not opine on it, offering instead only his “conclusion that Houserman

10   adhered to internal controls to achieve proper GAAP accounting.” Goolsby Report ¶ 89.

11           Comtech also objects to Mr. Goolsby’s opinions as to the audit findings of Deloitte,

12   Comtech’s external auditing firm. But determining whether Comtech and its auditing firm,

13   Deloitte, correctly concluded that Ms. Houserman’s conduct violated internal controls is precisely

14   the task at hand. And whether Deloitte was provided with the relevant information to adequately

15   investigate the issue is relevant to assessing whether Deloitte’s conclusions are reliable. Mr.

16   Goolsby, with his extensive experience working for and evaluating auditing firms, is more than

17   qualified to opine on that issue. See, e.g., Erhart, 445 F. Supp. 3d at 850 (allowing auditing expert

18   to testify as to “alleged lack of independence in conducting . . . audits”).

19           Finally, Comtech objects to Mr. Goolsby’s discussion of the workplace investigation

20   conducted by Nicole Eichberger, but, here, again, discussion of that investigation is certainly

21   relevant. That investigation, which Comtech has relied upon in its defense, see, e.g., Dkt. 111 at

22   23:8–9, focused in large part on whether Ms. Houserman acted appropriately with respect to the

23   accrual issue, see Dkt. 113-26 at 10. Mr. Goolsby’s opinion that Ms. Eichberger failed to properly

24   apply auditing, internal-control, and accounting standards, therefore, is plainly relevant to the

25   jury’s task of determining how much, if any, weight to afford her findings.
                                                                                                 LAW OFFICES
                                                                                            CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                      1301 SECOND AVENUE, SUITE 2800
                                                                                        SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                        TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 11
             Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 13 of 14




 1          D. Mr. Goolsby’s opinions do not usurp the role of the jury and are not inadmissible

 2              under Rule 403.

 3          Comtech also argues that Mr. Goolsby’s testimony on auditing and accounting standards

 4   would usurp the role of the factfinder by offering opinions on topics within the common knowledge

 5   of a jury. But accounting and auditing standards under GAAP and COSO are not common

 6   knowledge, as multiple courts have recognized. See, e.g., Erhart, 445 F. Supp. 3d at 844 (“The

 7   objectives and standards for internal audit systems are not matters of common knowledge . . . .”);

 8   Retail Pro, 2011 WL 589828, at *4 (“Evidence regarding GAAP and revenue recognition is a

 9   proper basis of expert testimony.”). Mr. Goolsby’s testimony about whether Ms. Houserman’s

10   conduct was consistent with those standards is likewise well within the province of an expert with

11   specialized knowledge of those standards. See, e.g., Hangarter, 373 F.3d at 1016–17 (expert

12   testimony that defendants departed from “insurance industry norms” did not improperly usurp role

13   of jury). And to the extent that Comtech’s objections are based on Mr. Goolsby’s supposedly

14   “slanted” account of the evidence (see Mot. 2, 7, 10), that goes to weight, not admissibility, and

15   can be tested through cross-examination. United States v. Finley, 301 F.3d 1000, 1014 (9th Cir.

16   2002) (“[T]he subjectivity of [the expert’s] conclusions and his reliance on the veracity of Finley’s

17   statements, can be properly addressed by the government on cross-examination.”).

18          Finally, Comtech’s motion recites language from Rule 403 and asserts without elaboration

19   that Mr. Goolsby’s opinion is inadmissible under that rule. Mot. 10. But, plainly, Mr. Goolsby’s

20   opinions are probative of one of the key issues in this case—whether Ms. Houserman violated

21   internal controls and accounting standards—and Comtech points to nothing in his testimony that

22   would be unfairly prejudicial, waste time, or be cumulative.

23                                       III.   CONCLUSION

24          Because Mr. Goolsby’s opinions are relevant, reliable, and likely to be helpful to the jury,

25   this Court should deny Comtech’s motion to exclude his report, opinions, and testimony.
                                                                                              LAW OFFICES
                                                                                         CALFO EAKES LLP
      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                                   1301 SECOND AVENUE, SUITE 2800
                                                                                     SEATTLE, WASHINGTON 98101
      TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                                     TEL, (206) 407-2200 FAX, (206) 407-2224
      EXPERT GARY B. GOOLSBY
      (CASE NO. 2:19-cv-00644-RAJ) - 12
          Case 2:19-cv-00644-RAJ Document 123 Filed 11/16/20 Page 14 of 14




 1        Dated this 16th day of November, 2020.

 2                                    CALFO EAKES LLP
 3
                                      By: /s/ Angelo J. Calfo
 4                                    Angelo J. Calfo, WSBA# 27079
                                      Kristin W. Silverman, WSBA #49421
 5                                    Gabriel Reilly-Bates, WSBA #52257
                                      Henry C. Phillips, WSBA #55152
 6                                    1301 Second Avenue, Suite 2800
                                      Seattle, WA 98101
 7                                    Phone: (206) 407-2200
                                      Email: angeloc@calfoeakes.com
 8                                             kristins@calfoeakes.com
                                               gaber@calfoeakes.com
 9
                                               henryp@calfoeakes.com
10
                                      Attorneys for Lynne Houserman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   LAW OFFICES
                                                                              CALFO EAKES LLP
     PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION                         1301 SECOND AVENUE, SUITE 2800
                                                                          SEATTLE, WASHINGTON 98101
     TO EXCLUDE LYNNE HOUSERMAN’S PROFFERED                           TEL, (206) 407-2200 FAX, (206) 407-2224
     EXPERT GARY B. GOOLSBY
     (CASE NO. 2:19-cv-00644-RAJ) - 13
